Title: To George Washington from Major General William Phillips, 30 September 1779
From: Phillips, William
To: Washington, George


        
          Sir.
          Elizabeth Town [N.J.] Septr 30th 1779
        
        I take the opportunity of Mr Commissary Mersereau’s Express to inform you, Sir, that Major General De Riedesel and myself with our respective families are arrived at this place.
        To my great surprise I have received notice that we are to be detained and not suffered to go into New York agreeable to the tenour of the agreement settled, as I suppose, between Your Excellency and Sir Henry Clinton and we move directly from Elizabeth Town.
        I cannot express my feelings on this Event, and acknowledge I did not expect to be thus made to Journey through the Country under the expectation of receiving by your permission and participation, in which I am at last disappointed, a similar indulgence to what has been granted for some Months to Brigadier General Thomson and Colonel McGaw who are the officers, as I understand, opposed to me in the Parole Exchange as approved of by Sir Henry Clinton and Your Excellency.
        I do not allow of any Conduct of mine or Major General De Riedesel deserving this treatment and I am to hope, Sir, from your known Candour, and Honour an Explanation. I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
        
          W. Phillips
        
      